Citation Nr: 0833233	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  04-43 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for coronary artery disease, status post myocardial 
infarction.  

2.  Entitlement to an initial (compensable) rating for 
hypertension.  

3.  Entitlement to an initial (compensable) rating for left 
ear hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from November 1980 to 
December 2002.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Manchester, 
New Hampshire.  

A claim placed in appellate status by disagreement with the 
original or initial rating award (service connection having 
been allowed) but not yet ultimately resolved, as is the case 
herein, remains an "original claim" and is not a new claim 
for increase.  Fenderson v. West, 12 Vet. App. 119 (1999).  
In such cases, separate compensable evaluations may be 
assigned for separate periods of time, but only if such 
distinct periods are shown by the competent evidence of 
record during the pendency of the appeal, a practice known to 
the U.S. Court of Appeals for Veterans Claims (Court) as 
"staged" ratings.  Id. at 126.

The issues as listed on the title page of this decision are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.

The issue of entitlement to an initial rating in excess of 10 
percent for a left knee disorder was also on appeal, but was 
withdrawn from appeal at the veteran's personal hearing at 
the RO in April 2005.  In light of the veteran's withdrawal 
of his appeal with respect to this issue, there remains no 
allegation of error of fact or of law for appellate 
consideration.  38 C.F.R. § 20.204 (2007).  



REMAND

The veteran seeks an increased evaluation for his service-
connected conditions of coronary artery disease status post 
myocardial infarction, hypertension, and left ear hearing 
loss.  His disabilities are rated under Diagnostic Codes 
(DCs) 7005, 7101, and 6100, respectively.  

The record reflects that the veteran underwent VA general 
medical and audiometric examinations in 2003.  He was 
examined by VA for his hypertension in 2004.  Private records 
dated from 2003 through 2005 reflect that he continued to be 
seen for his cardiovascular symptoms and underwent additional 
audiometric evaluation in 2005.  At a personal hearing at the 
RO in April 2005 he provided testimony in support of his 
claims.  He stated that his service-connected conditions had 
increased in severity and that increased ratings were 
warranted.  In an August 2008 informal hearing presentation, 
the veteran's service representative also contended that the 
veteran's heart disease, hypertension, and left ear hearing 
loss had increased in severity.  

The veteran is entitled to a new VA examination where there 
is evidence (including his or her statements) that the 
condition has worsened since the last examination.  Snuffer 
v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. 
App. 377 (1994); VAOPGCPREC 11-95 (1995).  Since it is 
contended that the veteran's coronary artery disease, status 
post myocardial infarction, hypertension, and left ear 
hearing loss have worsened since the last VA examination, 
more current VA examinations are necessary to properly 
evaluate these conditions.  VA shall treat an examination or 
opinion as being necessary to make a decision on a claim if 
the evidence of record does not contain sufficient medical 
evidence for the VA to make a decision on the claim.  38 
U.S.C.A. § 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 4.2 
(2007).  To constitute a useful and pertinent rating tool, a 
rating examination must be sufficiently contemporaneous to 
allow the adjudicator to make an informed decision regarding 
the veteran's current level of impairment.  Green v. 
Derwinski, 1 Vet. App. 121,124 (1991); Caffrey v. Brown, 6 
Vet. App. 377 (1994).  On remand, the veteran should be 
afforded additional VA heart and audiometric examinations.  
Any recent VA or private treatment records should also be 
obtained.

Moreover, assistance by VA includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2007); 38 
C.F.R. § 3.159(c)(4) (2007).  When medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).  See also Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (Court determined the 
Board should have ordered contemporaneous examination of 
veteran because a 23-month old exam was too remote in time to 
adequately support the decision in an appeal for an increased 
rating); see also, Allday v. Brown, 7 Vet. App. 517, 526 
(1995) (where record does not adequately reveal current state 
of claimant's disability, fulfillment of statutory duty to 
assist requires a contemporaneous medical examination, 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the 
disability since the previous examination).

The appellant is hereby notified that it is his 
responsibility to report for any examination scheduled, and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655 (2007).

Accordingly, the case is REMANDED for the following actions:

1.  Initially, the AMC/RO should ensure 
that all notification and development 
action required by the VCAA and 
implementing VA regulations is completed 
in terms of the appellant's increased 
rating claims, including the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A and 5107.  

2.  The AMC/RO should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his cardiovascular condition, to include 
hypertension, and his left ear hearing 
loss, on appeal.  Any records that are 
not currently included in the clams file 
should be obtained and added to the file.  
With any necessary authorization from the 
veteran, the AMC should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran that are not 
currently of record.  All efforts to 
obtain these records must be documented 
in the claims file.  If any records 
cannot be obtained, it should be so 
stated, and the veteran is to be informed 
of any records that could not be 
obtained.  If pertinent records are 
received, the AMC should ensure that VCAA 
examination and medical opinion 
requirements under 38 C.F.R. 
§ 3.159(c)(4) are met as to this issue.  

3.  The veteran should be afforded a VA 
cardiovascular examination to evaluate 
the nature and severity of the veteran's 
coronary artery disease status post 
myocardial infarction, and for his 
separately service-connected 
hypertension.  The claims folder should 
be made available to the examiner for 
review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.

All necessary tests and studies deemed 
appropriate by the examiner should be 
performed, including the veteran's blood 
pressure.  In particular, testing should 
be conducted that will obtain the 
veteran's current METs workload.  The 
examiner is asked to report the veteran's 
MET workload and comment on whether there 
is evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, 
echocardiogram, or X-ray.  The examiner 
should provide a rationale for all 
conclusions.

Concerning the hypertension, the 
physician is to report whether the 
veteran is on continuous medication for 
control.

4.  The AMC/RO should schedule the 
veteran for an audiological examination 
to determine the nature and extent of his 
service- connected left ear hearing loss.  
The claims file must be made available 
to, and be reviewed by, the examiner in 
connection with the examination, and the 
report should so indicate.  All indicated 
tests or studies deemed necessary should 
be done.  

5.  After completion of the above, the 
AMC/RO should readjudicate the veteran's 
initial evaluation claims.  The AMC/RO 
must document its specific consideration 
of whether "staged rating," pursuant to 
Fenderson, supra, is warranted.  If any 
determination remains unfavorable to the 
veteran, he and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The veteran should 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The purposes of this remand are to 
comply with due process of law and to further develop the 
appellant's claim.  No action by the appellant is required 
until he receives further notice; however, the veteran is 
advised that failure to cooperate by reporting for the 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2007).  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




